Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1326 Filed 11/16/20 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

       UNITED STATES OF AMERICA,

                 Plaintiff,
                                                   Case No. 18-cr-20483
                    v.
                                                U.S. DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
          AL MICHAEL CARTER,

            Defendant (4).
    ______________                   /

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                COMPASSIONATE RELEASE [#167]

                                 I. INTRODUCTION
       On March 14, 2019, Defendant Al Michael Carter (“Defendant”) pled guilty

 to three counts of bank fraud in violation of 18 U.S.C. § 1344 and one count of

 aggravated identify theft in violation of 18 U.S.C. § 1028A(a)(1). ECF No. 102.

 Specifically, Defendant’s Rule 11 Agreement states that Carter knowingly defrauded

 financial institutions by depositing three fraudulent checks and unlawfully

 withdrawing those funds from Flagstar Bank accounts. Id. at PageID.358-359. On

 June 26, 2019, Defendant was sentenced to 54 months imprisonment. ECF No. 119,

 PageID.488.

       Presently before the Court is the Defendant’s Motion for Compassionate

 Release. ECF No. 167. Following this Court’s Order on July 27, 2020, Defendant’s

 counsel submitted a supplemental brief. ECF No. 190. The Government filed a
                                         1
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1327 Filed 11/16/20 Page 2 of 13




 Response on October 16, 2020. ECF No. 194. A hearing on this matter was held on

 November 16, 2020. For the reasons that follow, the Defendant’s Motion [#167] is

 DENIED.

                             II. FACTUAL BACKGROUND

       Defendant Al Michael Carter was sentenced on June 26, 2019 to serve 54

 months in custody.1 See ECF No. 119. Defendant pled guilty to three counts of

 bank fraud in violation of 18 U.S.C. § 1344 and one count of aggravated identify

 theft in violation of 18 U.S.C. § 1028A(a)(1). ECF No. 102. According to his Rule

 11 Agreement, Carter and co-defendants “knowingly participated in a scheme to

 defraud financial institutions and to obtain money and funds owned by and under

 custody and control of financial institutions.” Id. at PageID.358. This conduct

 occurred from about October 6, 2017 to July 17, 2018. Id. Specifically, Defendant

 deposited three checks into Flagstar Bank accounts on at least three separate

 occasions. Id. at PageID.358-359. Defendant knew that the three checks were

 “fraudulently obtained, fraudulently written, and fraudulently deposited” with the

 intent to deceive the targeted financial institution. Id. at PageID.359.




 1
   While Defendant asserts that his sentence is only 30 months, his Judgment states
 that he is to be imprisoned for “30 months on Counts 14, 15, and 16 to be served
 concurrently, and 24 months on Count 21 to be served consecutively to all other
 counts.” ECF No. 119, PageID.488. Thus, Defendant’s total term of
 imprisonment is 54 months.
                                            2
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1328 Filed 11/16/20 Page 3 of 13




       Defendant now moves for compassionate release pursuant to 18 U.S.C. §

 3582(c)(1)(A) due to the threat of COVID-19. ECF Nos. 167, 190. Defendant is

 twenty-eight years old and is serving his sentence at the Federal Correctional

 Institute in Cumberland, Maryland. Defendant has a projected release date of

 September 27, 2021. ECF No. 194, PageID.1288.

       In his instant Motion, Defendant argues that his medical history of extreme

 pain in his right side related to potential kidney stones, which culminated in a May

 2020 surgery, amounts to a compelling and extraordinary circumstance warranting

 his early release. ECF No. 191, PageID.1182. Further, Defendant asserts that FCI

 Cumberland “is putting off [further] treatment until they have the virus under

 control.” Id. He therefore requests that the Court grant him early release from his

 sentence.

                                    III. ANALYSIS

       A. Standard of Review

       Title 18 U.S.C. § 3582(c)(1)(A) governs this Court’s authority to consider

 motions for compassionate release. As amended by the First Step Act of 2018, the

 relevant statutory language provides that a court may grant compassionate release

 under the following circumstances:

       (A) the court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant's behalf or the lapse of 30 days from

                                          3
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1329 Filed 11/16/20 Page 4 of 13




       the receipt of such a request by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of imprisonment (and may
       impose a term of probation or supervised release with or without
       conditions that does not exceed the unserved portion of the original
       term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that—

          (i) extraordinary and compelling reasons warrant such a reduction.

 18 U.S.C. § 3582(c)(1)(A)(i). Accordingly, a court must address two key questions.

 The first is whether a defendant has first exhausted all administrative remedies with

 the BOP. The second is whether, after considering “extraordinary and compelling

 reasons,” as well as the sentencing factors set forth in 18 U.S.C. § 3553(a), warrant

 a sentence reduction.

       Moreover, a sentence reduction must be “consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). U.S.

 Sentencing Guidelines Manual § 1B1.13 is the “applicable policy statement” which

 this Court must comply with. This section explains that a defendant must “not [be]

 a danger to the safety of any other person or to the community” under 18 U.S.C. §

 3142(g). Further, a defendant must fit within at least one of four categories of

 “extraordinary and compelling reasons.” Application Note 1 to U.S.S.G. § 1B1.13

 provides, in relevant parts, when extraordinary and compelling reasons exist:

              (A) Medical Condition of the Defendant

                   (ii) The defendant is (I) suffering from a serious physical
              or medical condition, (II) suffering from a serious functional or

                                          4
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1330 Filed 11/16/20 Page 5 of 13




             cognitive impairment, or (III) experiencing deteriorating
             physical or mental health because of the aging process, that
             substantially diminishes the ability of the defendant to provide
             self-care within the environment of a correctional facility and
             from which he or she is not expected to recover.

             …

             (D) Other Reasons – As determined by the Director of the Bureau
             of Prisons, there exists in the defendant’s case an extraordinary
             and compelling reason other than, or in combination with, the
             reasons described in subdivisions (A) through (C).

       Here, Defendant asserts that the calcified masses in his kidney and continual

 pain, combined with his continued incarceration during the COVID-19 pandemic,

 place him at an elevated risk of serious complications if he were to contract COVID-

 19. ECF No. 172, PageID.934.

       B. Exhaustion
       The First Step Act of 2018 amended 18 U.S.C. § 3582 to permit defendants

 to move for compassionate release themselves. First Step Act § 603(b), Pub. L. No.

 115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). In a defendant-initiated motion for

 compassionate release, the district court may not act on the motion unless the

 defendant files it “after” either completing the administrative process within the

 BOP or waiting thirty days from when the warden at the facility received his or her

 request. 18 U.S.C. § 3582(c)(1)(A).

       The Sixth Circuit recently held that while the administrative exhaustion

 requirements under § 3582(c)(1)(A) are not jurisdictional, they are mandatory.

                                          5
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1331 Filed 11/16/20 Page 6 of 13




 United States v. Alam, 960 F.3d 831, 2020 U.S. App. LEXIS 17321 (6th Cir. 2020).

 In Alam, the Sixth Circuit rejected defendant’s argument that the “unprecedented”

 nature of the COVID-19 pandemic should serve as an exception to the statute’s

 exhaustion requirement. Id. at *11 (concluding that “[t]hirty days hardly rises to the

 level of an unreasonable or indefinite timeframe.”) (internal quotation marks

 omitted).

       Here, the Government states that exhaustion is not an issue in this case. ECF

 No. 194, PageID.1292. Indeed, Defendant petitioned the warden for consideration

 for compassionate release on August 6, 2020. ECF No. 191-6, PageID.1201. The

 warden denied that request shortly thereafter, finding that Defendant’s medical

 concerns were not a criteria for compassionate release consideration.              Id.

 Accordingly, Defendant has exhausted his administrative remedies with the BOP.

       C. Extraordinary and Compelling Reasons
       As discussed supra, for a court to grant compassionate release, a defendant

 must also demonstrate that “extraordinary and compelling reasons” exist to warrant

 a reduction in sentence. 18 U.S.C. § 3582(c). The Sentencing Commission has

 provided guidance about what constitutes “extraordinary and compelling reasons”

 in Section 1B1.13 of the Sentencing Guidelines. U.S.S.G. § 1B1.13. These reasons

 are classified in four categories: (1) the defendant’s medical condition; (2) the




                                           6
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1332 Filed 11/16/20 Page 7 of 13




 defendant’s age; (3) family circumstances; and (4) additional reasons “other than, or

 in combination with” the first three elements. Id. at cmt. n.1(A)-(D).

       Here, Defendant’s request for compassionate release centers around his

 experiences this year with hematuria, also known as blood in the urine, accompanied

 by persistent pain in his right side. This condition was initially attributed to kidney

 stones, and Defendant underwent surgery on May 26, 2020 to extract the stones.

 ECF No. 191, PageID.1182. Defendant states that while no kidney stones were

 discovered during the surgery, he was instead “informed he had several calcified

 masses in his abdomen on his right side” that were not extracted. Id. Carter also

 asserts that he remains in pain and has been unable to contact his treating doctors to

 discuss future treatment and surgeries. Id.

       The Government acknowledges Defendant’s prior surgery, but refers to his

 July 2020 medical records that indicate the calcified bodies in his abdomen are

 stable, intact, and do not typically cause symptoms. ECF No. 194, PageID.1295-

 1296. Specifically, the Government attaches Defendant’s most recent medical

 record, dated July 27, 2020, which states that Defendant “continues to experience[]

 infrequent short episodes of pain” but “denies any association of pain do to activity,

 urination or emotional stress.” ECF No. 196-4, PageID.1319. The Government thus

 argues that this infrequent and minor pain reported by Defendant is insufficient to




                                           7
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1333 Filed 11/16/20 Page 8 of 13




 meet the extraordinary and compelling circumstances warranting compassionate

 release.

       The Court is inclined to agree with the Government here. The medical records

 provided by both Defendant and the Government do not suggest that Defendant’s

 surgery or prior hematuria is ongoing or placing him at a risk of serious illness. This

 is in contrast to Bandrow, a case from this District where a defendant with multiple

 medical conditions—including untreated hematuria—was granted compassionate

 release. United States v. Bandrow, No. 17-CR-20077, 2020 WL 4050242, at *3

 (E.D. Mich. July 20, 2020). In Bandrow, the district court noted that the defendant,

 who suffered from epilepsy, asthma, hematuria, and a COVID-19 diagnosis, had

 been denied the medical procedures necessary to address his hematuria at FCI

 Elkton. Id. at *2. Citing to some preliminary research, the district court postulated

 that hematuria “may be a symptom of a serious kidney issue,” and that “impaired

 kidneys may create a greater risk of death in COVID-19 patients.” Id. at *4 (citing

 to two early studies about the potential impact of kidney impairment on COVID-19

 severity). The totality of the defendant’s conditions and circumstances lead the

 district court to grant compassionate release.

       In the instant matter, however, Defendant was able to receive medical care for

 his calcified masses within two months of his initial complaint of pain. See ECF No.

 194, PageID.1295.      Unlike Bandrow, Carter’s medical conditions did not go


                                           8
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1334 Filed 11/16/20 Page 9 of 13




 untreated and did not escalate to identification of a “serious illness/critical illness”

 by the BOP. No. 17-CR-20077, 2020 WL 4050242, at *3. Further, Defendant does

 not present any additional medical conditions or diagnoses that have been proven to

 increase COVID-19 severity, such as heart failure, asthma, or diabetes. See People

 Who Are at Higher Risk for Severe Illness, Centers for Disease Control and

 Prevention,     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions

 /people-at-higher-risk.html (last updated Sept. 11, 2020).         Finally, the Court

 recognizes the novel and evolving nature of COVID-19 research as it relates to

 various medical conditions, including kidney maladies. Defendant’s condition as

 pleaded, however, does not suggest that he currently suffers from a critical or

 untreated illness at this time. Thus, this Court cannot conclude that Defendant’s

 prior hematuria and kidney stone surgery is sufficient to meet the extraordinary and

 compelling standard under 18 U.S.C. § 3582(c)(1).

       Defendant is also almost forty years younger than the CDC’s classification of

 adults sixty-five years and older who are at higher risk of COVID-19 complications.

 Other district courts have granted compassionate release only upon a finding of

 numerous and severe medical conditions that place them at a significantly higher

 risk for severe illness from COVID-19. See, e.g., United States v. Doshi, No. 13-

 CR-20349, 2020 WL 2556794 (E.D. Mich. May 20, 2020) (granting compassionate

 release for an elderly inmate with hypertension, diabetes, asthma, hyperlipidemia,


                                            9
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1335 Filed 11/16/20 Page 10 of 13




  and other preexisting conditions); Miller v. United States, No. CR 16-20222-1, 2020

  WL 1814084, at *1 (E.D. Mich. Apr. 9, 2020) (“The CDC also states that individuals

  with underlying medical conditions, such as a chronic lung disease, a serious heart

  condition, and liver disease, have a higher risk of severe illness ... Miller suffers from

  all three.”).

         In sum, upon consideration of precedent for granting compassionate release

  and the particular facts of his case, Defendant has not presented extraordinary and

  compelling circumstances that warrant his early release.

         B. Determination of Dangerousness to the Community and the 18 U.S.C.
            § 3553(a) Factors

         As a final matter, a district court must determine that the defendant does not

  present a danger to the community, as provided in 18 U.S.C. § 3142(g). See U.S.S.G.

  § 1B1.13. Additionally, the court must also consider the sentencing factors under

  18 U.S.C. § 3553(a) and determine whether such factors support or undermine the

  sentence reduction. See id.

         Here, the Government argues that Defendant is ineligible for compassionate

  release because he is a danger to the community. ECF No. 194, PageID.1297. It

  highlights the strain of limited resources which society’s first responders are

  currently operating within during the COVID-19 pandemic. Id. Defendant asserts

  that he is not a danger to the community because his underlying offense was non-



                                             10
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1336 Filed 11/16/20 Page 11 of 13




  violent, and he has no drug-related convictions on his record. ECF No. 191,

  PageID.1189.

         Upon consideration of the present facts, the Court concludes that a non-violent

  offender like Defendant, who was involved in a complex, multi-defendant

  conspiracy scheme to commit identity theft and defraud financial institutions, may

  qualify as a danger and thus forecloses relief requesting early release. The Court

  sentenced Defendant to fifty-four months imprisonment, which reflects the

  seriousness of the offense and the high degree of Defendant’s involvement in the

  fraudulent activity. The Court did not and continues to not treat Defendant’s conduct

  lightly.

         The Court also agrees with the Government that consideration of the factors

  set forth in 18 U.S.C. § 3553(a) do not weigh in favor of granting the requested relief.

  The factors set forth in § 3553(a) include a defendant’s history and characteristics;

  the nature and circumstances of the offense; due consideration of the seriousness of

  the offenses; promoting respect for the law; providing just punishment; affording

  adequate deterrence; protecting the public from further crimes by the defendant; and

  providing him or her with any necessary correctional services and treatment. See 18

  U.S.C. § 3553(a).

         Here, Defendant still has about ten months to serve of his sentence after he

  participated in a complex scheme to defraud both individuals and financial


                                            11
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1337 Filed 11/16/20 Page 12 of 13




  institutions. The Government asserts that Carter “was involved in multiple acts of

  fraud over an extended period of time, with an organized network of co-

  conspirators.” ECF No. 194, PageID.1299. The seriousness of both the offense and

  Carter’s conduct is reflected in the fifty-four-month sentence imposed upon

  Defendant. Additionally, the Government notes that Defendant has multiple prior

  convictions, including for receiving or concealing a stolen motor vehicle, carrying a

  concealed weapon, and felonious assault. Id. at PageID.1300-1301. Together, these

  facts do not indicate that early release is warranted at this time.

          In sum, the Court finds that granting Defendant compassionate release at this

  juncture would inappropriately minimize the serious nature of his decision to steal

  the identities of innocent victims and defraud financial institutions for monetary

  gain. Accordingly, the § 3553(a) sentencing factors also weigh against Defendant’s

  early release.

                                     IV. CONCLUSION

        For the reasons discussed herein, Defendant’s Motion for Compassionate

  Release [#167] is DENIED.

        IT IS SO ORDERED.


                                           s/Gershwin A. Drain__________________
                                           GERSHWIN A. DRAIN
                                           UNITED STATES DISTRICT JUDGE

  Dated: November 16, 2020

                                             12
Case 2:18-cr-20483-GAD-RSW ECF No. 200, PageID.1338 Filed 11/16/20 Page 13 of 13




                          CERTIFICATE OF SERVICE
    Copies of this Order were served upon attorneys of record and on Al Michael
    Carter, No. 57018-039, Federal Correctional Institution Cumberland, 14601
               Burbridge Road SE, Cumberland, Maryland, 21502 on
               November 16, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                        13
